Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-3 and 7 in the reply filed on June 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 4-6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 17, 2021.

Therefore, after the election, claims 4-6 and 8 are withdrawn, and claims 1-3 and 7 are pending for examination as filed in the amendment of June 17, 2021.
Please Note – In future amendments, claims 4-6 and 8 should be given the proper status identifier of “Withdrawn”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US 2012/0118196).
Claims 1-3 and 7: Watanabe provides a bath/solution with palladium chloride (a palladium compound), a hypophosphorous acid compound (sodium hypophosphite, indicated in applicant’s specification as a hypophosphorous acid compound at [0019]), an amine borane compound (dimethylamine borane or trimethylamine borane, meeting the requirements of present claim 2), and a complexing agent (ethylenediamine,  an amine compound meeting the requirements of present claims 3 and 7, and also indicated by applicant’s specification as a complexing agent at [0021]) (note baths of 0044, 0045 of Watanabe), which are understood to meet the claimed requirements of an electroless palladium plating solution, since all the ingredients are provided as required.  Note that while the baths of 0044, 0045 are comparative examples, they still show the known providing of such a bath (note MPEP 2131,05).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japan 05-214551 (hereinafter ‘551).
Claims 1-3 and 7: ‘551 provides an electroless palladium plating solution, that would include a palladium compound, at least one of a phosphorous acid compound, a hypophosphorous acid compound and a boron hydride compound (where the boron hydride compound can be a borohydride salt or dimethylamine borane or trimethylamine borane as desired by claim 2, so can be an amine borane or hydroboron compound as claimed), and a complexing agent of an ammonia or amine compound (as desired by claims 3 and 7) (note 0011-0012, 0015, 0024), and since “at least one” referred to would include combinations, combinations such as hypophosphorus acid compounds and boron hydride compounds or phosphorous acid compound and boron hydride compound would be included, which would meet the requirements of claim 1.  
35 USC 102: Since all the claimed materials are provided for use, it is understood that all features claimed are provided.  Note MPEP 2131.02(II).
35 USC 103: Furthermore, alternatively it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from the possible options of ‘551 for the best results, giving a plating solution as claimed in claim 1.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chebiam et al (US 2003/0113576) EITHER alone OR further in view of Hirsekorn et al (US 2014/0242265).
claim 2), and the secondary reducing agent can be hypophosphite (a hypophosphorous acid compound, as noted by applicant’s specification at [0019]), such as sodium or ammonium hypophosphite (note 0018-0019, 0011) and specifically gives the example of using DMAB in combination with ammonium hypophosphite (note 0023), giving the two hypophosphorous acid compound and amine borane compound materials desired by claim 1, the solution can further contain organic base compounds of methylamine, dimethylamine or trimethylamine, for example (noted as pH adjusting agents, but being the same materials indicated as complexing agents by applicant in the specification at [0021], they are also understood to meet the requirement of claim 1 of complexing agent, and as an amine compound of claims 3 and 7) (note 0027-0028).  For claim 1, as well, Chebiam also notes that an additional complexing agent can be present (note 0024-2025, 0011).
As to the palladium compound,
(A) Using Chebiam alone: Chebiam does not explicitly state that the palladium ions come from a palladium compound, however, it does exemplify how cobalt ions can be provided in solution from cobalt compounds, such as cobalt chloride, etc. and also describes various other metals provided to the solution as metal compounds (0044). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chebiam to 
(B) Using Chebiam in view of Hirsekorn: Chebiam does not explicitly state that the palladium ions come from a palladium compound, however, it does exemplify how cobalt ions can be provided in solution from cobalt compounds, such as cobalt chloride, etc. and also describes various other metals provided to the solution as metal compounds (0044), and notes using metal ions in general in plating solutions (0011).  Hirsekorn describes an electroless palladium plating bath/solution, which contains a source of palladium ions, complexing agent, and reducing agent (0014-0019), where it is described that palladium ions can be provide from a palladium compound, such as palladium chloride, palladium nitride, etc. (0026).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chebiam to specifically provide palladium ions by providing a palladium compound as a source of the ions in the plating bath/solution as suggested by Hirsekorn with an expectation of providing a predictably acceptable plating bath/solution, since Chebiam indicates providing 

As to the 35 USC 103 rejections above, it is noted that applicant gives some examples and comparative examples in the disclosure as filed, but a showing commensurate in scope with what is claimed is not made (noting MPEP 716.02(d)). For example, as to various issues, Examples 19 and 20  would meet the requirements of the present claim 1 but are rated poor because they contain a surfactant (which is not prevented by the present claims) and only single comparative examples with only a hypophosphite alone or dimethyl amine borane is made, and it is also not clear that the showing of benefits would be commensurate in scope with the examples, noting Examples 19 and 20 above, and also given the wide possible ranges of amounts of materials in solution of claim 1, where for example, extremely small amounts of hypophosphite or DMAB could be present that would be so small that similar results to hypophosphite alone or DMAB alone would be expected, and as well, any variety of 

Japan 05-214551 and a machine translation as used was provided with the  PTO-892 of May 3, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 16/753,395 (hereinafter ‘395)(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 1, 4 and 5 of ‘395 provide an electroless palladium plating solution containing a palladium compound, complexing agent of ammonia or amine compound, and reducing agent of at least one of materials including phosphorous compounds, hypophosphorous compounds and amine borane compounds and hydroboron compound, and since “at least one” referred to would include combinations, combinations such as hypophosphorus acid compounds and amine borane compounds or phosphorous acid compound and hydroboron compound, etc. would be included, which would meet the requirements of claim 1.  Furthermore, it would have been .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The US PG Publication of 16/753,395 is US 2020/0318239.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718